MOORE, Chief Justice
(concurring in the result).
I concur with the majority that the occupational tax is invalid under Alabama law. However, I write specially to demonstrate that the majority has reached the right decision on an improper basis.
On August 19, 2002, in an attempt to raise tax revenues, the Montgomery County Commission passed a resolution imposing a 1.5% tax on the “compensation” of “any Employee and any Owner who engages in or follows any Trade, Occupation or Profession” in Montgomery County, regardless of the residence of the employee or owner. “Employee Compensation” includes “all salaries, wages, commissions, bonuses, severance pay or other compensation of any kind, or any other consideration having monetary value.” “Owner Compensation” includes “all net earned income” an “Owner” is entitled to receive, including, but not limited to, “net earnings from self-employment on Internal Revenue Service Form 1040 Schedule SE.” The Montgomery County Board of Education (“the Board”) asserts that this occupational tax is a privilege license tax authorized by § 40-12-4, Ala.Code 1975, to be issued to provide funds for public schools.
The majority holds that § 40-12-31, Ala. Code 1975, enacted by the Legislature in 2001, does not implicitly repeal the limitations of § 40-12-4(b), Ala.Code 1975, as the Board claims, and that the occupational tax is invalid because it was not “levied uniformly” upon individuals and corporations as required by § 40-12-4(b). Nevertheless, I am compelled to conclude that neither § 40-12-4 nor § 40-12-31 permit an occupational tax on “gross receipts” of an individual’s earnings or of a business, *83because such a tax is a tax on “income” and is prohibited by the limitations of Amendments No. 25 and No. 662 to the Alabama Constitution of 1901.
In Eliasberg Brothers Mercantile Co. v. Chimes, 204 Ala. 492, 495, 86 So. 56, 58 (Ala.1920), this Court stated:
“ ‘Having been taught by experience that no legislative power is more liable to oppressive use than the taxing power, and having suffered evils by resting it too broadly on discretion, the people have shown, in the history of successive constitutions, a progressive policy to restrain the power of the legislative department in this respect, and to remedy existing, and guard against apprehended, evils, by imposing limitations consistent with the public needs and the public safety.’ ”
(Quoting Western Union Tel. Co. v. State Bd. of Assessment, 80 Ala. 273, 275 (1885)) (emphasis added). The Court in Eliasberg Bros, recognized these limitations: “A constitution, properly conceived, deals with basic principles and policies, and omits specific applications. Our constitutions limit the rate of taxation of property.” 204 Ala. at 498, 86 So. at 61 (emphasis added). In 1933, another limitation on the taxation of income was added when Amendment No. 25 to the Alabama Constitution was ratified.

I. Ratification of Amendment No. 25

Originally, an occupational tax was imposed in one of three ways: (1) as a sales tax on the gross amount of sales, Lott v. Ross & Co., 38 Ala. 156 (1861); (2) as a flat-rate tax on an occupation, Phoenix Assurance Co. of London v. Fire Dep’t of Montgomery, 117 Ala. 631, 23 So. 843 (1898); or (3) as a tax on the gross receipts of a business, Western Union Tel. Co. v. State Bd. of Assessment, supra, rev’d on other grounds sub nom. Western Union Tel. Co. v. Seay, 132 U.S. 472, 10 S.Ct. 161, 33 L.Ed. 409 (1886).
In 1919, the Alabama Legislature passed the Revenue Act of 1919, Act No. 328, Ala. Acts 1919, 374-95, which imposed a graduated tax of two to four percent on income. In Eliasberg Bros., supra, this Court struck down the Revenue Act and held that the tax on “income” was a tax on property in excess of the maximum tax rate allowed on property by § 214, Ala. Const.1901. Eliasberg Bros., 204 Ala. at 499, 86 So. at 62. Eliasberg Bros., relying on precedent, stated that the income tax was not an excise9 tax on an occupation or business; instead it was a property tax. 204 Ala. at 495, 86 So. at 59, citing Lott, 38 Ala. at 160. Thus, the Legislature could impose such a tax only in the event of the adoption of an amendment to the Alabama Constitution granting it the power to tax “income” in a way not restricted by the constitutional limitations on property taxes.
Thirteen years later, on August 2, 1933, the people of the State of Alabama ratified Amendment No. 25, which enabled the Legislature to tax the net incomes of individuals and corporations, but set specific limitations on the Legislature’s authority to impose such taxes. Amendment No. 25 states, in pertinent part:
“The legislature shall have the power to levy and collect taxes for state purposes on net incomes from whatever source derived within this state, including the incomes derived from salaries, fees and compensation paid from the state, county, municipality, and any agency or crea*84ture thereof, ... and to designate and define the incomes to be taxed and to fix the rates of taxes, provided that the rate shall not exceed 5 percent nor 3 percent on corporations. Income shall not be deemed property for purposes of ad va-lorem[10] taxes...
(Emphasis added.)
In anticipation of the ratification of Amendment No. 25, the Legislature passed an enabling act, levying a tax on the incomes of individuals and corporations at the rates specified in Amendment No 25. State v. Weil, 232 Ala. 578, 584, 168 So. 679, 684 (1936). The tax on an individual’s income was based on the individual’s “gross income” less certain deductions. 232 Ala. at 584, 168 So. at 885. The Legislature broadly defined “gross income” as:
“ ‘gains, profits and income derived from salaries, wages or compensation for personal services ... including the salaries, incomes, fees or other compensation ...; also from interest, royalties, rents, dividends, securities or transactions of any business carried on for gain or profit and the income derived from any source whatever.’ ”11
232 Ala. at 584, 168 So. at 685 (quoting Act No. 169, Ala. Acts 1933, Ex.Sess.).
In Weil, this Court held that the purpose of Amendment No. 25 was “to remove net incomes, as a subject of taxation, from the influence of the decision of this court in [Eliasberg Bros.]” State v. Weil, 232 Ala. at 583, 168 So. at 684. In effect, Amendment No. 25 removed income from the class of property for purposes of taxation and placed it in the class of those privileges subject to excise taxation. 232 Ala. at 583,168 So. at 684.
Since the ratification of Amendment No. 25, the Alabama Constitution has been amended twice to raise the limit on corporate income tax above the three percent limit set in Amendment No. 25. First, in Amendment No. 212, ratified in 1963, the Legislature was granted the power to levy an income tax on corporations “at a rate not exceeding five percent.” More recently, Amendment No. 662, which was ratified in 2000, raised the limit on corporate income tax to a rate of “six and one-half percent on taxable income of corporations for the calendar year 2001, or for any fiscal year beginning in the calendar year 2001, and each year thereafter.”
Today, the Alabama Constitution has at least two specific limitations on taxation: a limit on property taxes contained in Article XI, § 214, Ala. Const.1901, and a limit on income taxation contained in Amendment No. 25 (amended with respect to the taxation of corporate income by Amendment No. 662). These limitations have been a source of frustration for legislators and organizations such as the Alabama Citizens’ Commission on Constitutional Reform (“ACCCR”), who have called for tax increases. Even as late as January 16, 2003, a report published by ACCCR noted that the Constitution of Alabama 1901 imposes limitations on taxation, which ACCCR describes as “regressive”:
“Meanwhile, inclusion in the Constitution of limitations and restrictions upon the type and level of taxes that can be imposed has perpetrated an unduly regressive tax structure. The present *85Constitution only fosters this regressive tax structure as it caps revenue sources, such as income and property tax, and makes it inefficient and difficult to reform the tax structure in a more efficient manner.”
Report of the Alabama Citizens’ Commission on Constitutional Reform, January 16, 2003, at 7. But this frustration with the taxation limitations imposed by our Constitution cannot serve as an excuse to ignore the plain import of Amendment No. 25, with respect to individual income tax, and Amendment No. 662, with respect to corporate income tax.

11. Amendment No. 25 and Individual Income Taxes

In 1957, the Gadsden Board of Commissioners levied a one percent occupational tax on the “gross receipts” of individuals “for the privilege of engaging in or following any trade, occupation or profession within the corporate limits of the city.” Estes v. City of Gadsden, 266 Ala. 166,169, 94 So.2d 744, 746 (1957). Adopted pursuant to the authority granted the Board of Commissioners by the Legislature to fix and collect licenses on occupations to raise revenue, the ordinance defined “ ‘gross receipts’ ” to include “ ‘all salaries, wages, commissions, bonuses, or other money payment of any kind, or any other consideration having monetary value.’ ” Estes, 266 Ala. at 169, 94 So.2d at 746.
The plaintiffs in Estes asserted that the occupational tax imposed by the Board of Commissioners was, in reality, an income tax, and not a license or privilege tax. 266 Ala. at 171, 94 So.2d at 748. After superficially examining Eliasberg Bros, and citing, but not analyzing, several cases12 that had dealt with occupation or privilege taxes, the Court erroneously determined that an income tax was distinct from an excise tax on an occupation or business. 266 Ala. at 171, 94 So.2d at 748-49. The Court held that Gadsden’s occupational tax, which was measured on the “gross receipts” of individuals, was not an income tax; rather, “gross receipts” were “merely a manner of measuring the tax.” 266 Ala. at 172, 94 So.2d at 749-50.
In reaching its conclusion, the Estes Court improperly concluded that the distinction made in Eliasberg Bros. — between an income tax and an occupational or privilege tax — was still valid. The Court stated:
“In the case of Eliasberg v. Brothers Mercantile Co. v. Grimes, 204 Ala. 492, 86 So. 56, 59, 11 A.L.R. 300, this court held that income was property within the meaning of § 214 of the constitution and held invalid a graduated tax of two to four percent on incomes imposed by the Revenue Act of 1919. Under the income tax amendment to the constitution in 1933, Amend. No. 25, an income tax was enacted by the state but this court in the Eliasberg case made the distinction between income and property taxes on one hand and occupational or privilege taxes on the other.”
266 Ala. at 171, 94 So.2d at 748-49 (emphasis added).
Yet the 1920 Eliasberg Bros, “distinction” had been eliminated 23 years before Estes was decided — when Amendment No. 25 was passed in 1933. In Weil, decided 16 years after Eliasberg Bros, and 3 years after Amendment No. 25 was ratified, this Court observed:
*86“Viewing [Amendment No. 25] from the standpoint of common sense, ... in the light of legislative history in respect to income tax, and the interpretation and application of the Constitution thereto, it is reasonably clear that its dominating purpose is to remove net incomes, as a subject of taxation, from the influence of the decision of this court in [Eliasberg Bros.] ..., by taking this subject of taxation, by constitutional mandate, out of the property class, placing it in the class of privileges that are subject to excise taxation.”
232 Ala. at 583, 168 So. at 684 (emphasis added).
For the Estes Court to hold in 1957 that there was still a distinction between an income tax on the one hand and an occupational tax or “privileges ... subject to excise taxation” on the other was error. The Estes Court, relying on the 1920 Eli-asberg Bros, opinion, blatantly ignored the import and effect of Amendment No. 25 to the Alabama Constitution, ratified in 1933, and the 1936 holding in Weil that removed “income,” from the class subject to property taxation and placed it in a class subject to excise taxation. The Estes Court then redefined “occupational taxes” to include a tax on an individual’s gross earnings, in substance the same definition provided by the Legislature for “income” in the enabling tax act passed in conjunction with Amendment No. 25. In other words, because of the Legislature’s broad definition of “income,” the income tax and the occupational tax in Estes were both levied on the same revenue, i.e., gross receipts of an individual’s earnings. Therefore, the Estes Court amended the Alabama Constitution by judicial fiat and allowed a tax on income by way of the occupational tax, which exceeded the limitations of Amendment No. 25.
As the majority opinion in this case points out, Black’s Law Dictionary defines an “occupation tax” as follows: “An excise tax imposed for the privilege of carrying on a business, trade, or profession. For example, many states require lawyers to pay an occupation tax.” Black’s Law Dictionary 1471 (7th ed.1999). An “excise tax” is defined as follows: “A tax imposed on the manufacture, sale, or use of goods (such as cigarette tax), or on an occupation or activity (such as a license tax or an attorney occupation fee).” Black’s Law Dictionary 585. These definitions demonstrate that the category of “excise” taxation is broader than the category of “occupation” taxation and that occupational taxes are within the excise-tax category. Thus, when Amendment No. 25 placed “income” in the class of privileges that are subject to excise taxation, it placed income taxes in the same category of taxation as occupational taxes. The Legislature’s broad definition of income in the enabling tax act enacted pursuant to Amendment No. 25 completed the merger of occupational taxes on gross receipts with income taxes. The Estes Court’s reversion to the defunct distinction between income taxes and excise taxes in essence sanctioned an unconstitutional double tax on income by authorizing occupational taxes on gross receipts.

III. Amendment No. 25 and Corporate Income Taxes

In the 1937 decision of Nachman v. State Tax Commission, 233 Ala. 628, 173 So. 25 (Ala.1937), this Court committed the same error it had committed in Estes— neglecting the effect of Amendment No. 25 concerning “occupational” taxes — this time on businesses. Nachman erroneously held, after Amendment No. 25 had been ratified, that a tax levied on the gross receipts of a business was not an income tax or a property tax. 233 Ala. at 635, 173 So. at 31. To support the proposition, the *87Court relied primarily on the 1861 case of Lott v. Ross, supra; Lott stated:
“A tax upon the ‘gross amount of sales of merchandise,’ under section 891 of the Code, is not a tax upon the goods themselves, or the fruits of the sale, but upon the business or act of selling. This is not, then, a property or income tax, but an occupation or privilege tax, the amount being regulated by the extent to which the privilege has been enjoyed.”
38 Ala. at 159. Eliasberg Bros, had relied on this same distinction between occupational or privilege taxes and income taxes in striking down a tax levied on the gross receipts of individuals.13 But, as previously observed, the ratification of Amendment No. 25 had already eliminated this distinction.
Nachman ignored the effect of Amendment No. 25, stating:
“This court more than seventy years ago committed itself to the proposition that a tax upon ‘the gross amount of sales of merchandise’ was not a tax upon the goods themselves, or fruits of sale, but upon the business or act of selling; that it was not a property or income tax, but an occupation or privilege tax, the amount being regulated by the extent to which the privilege has been enjoyed. Lott v. Ross & Co., 38 Ala. 156. This holding has been reaffirmed by this court in numerous decisions since it was first announced in the above-cited case.”
233 Ala. at 635, 173 So. at 31 (emphasis omitted; emphasis added). This conclusion disregards the sweeping definition of “income,” including corporate income, fashioned by the Legislature in the General Revenue Act of 1935, pursuant to Amendment No. 25.
Title 51, § 401, Ala.Code 1940,14 titled “Gross income defined (corporations),” defined gross income for corporations by referencing the definition of gross income for individuals in Title 51, § 384, Ala.Code 1940, which stated:
“Gross income defined (individual). —■ The term ‘gross income’ as used herein: (1) Includes gains, profits and income derived from salaries, wages or compensation for personal services of whatever kind, or in whatever form paid, including the salaries, income, fees, and other compensation of state, county and municipal officers and employees, or from professions, vocations, trades, business, commerce or sales, or dealings in property whether real or personal, growing out of ownership, or use of or interest in such property; also from interest, royalties, rents, dividends, securities or transactions of any business carried on for gain or profit and the income derived from any source whatever.... ”15
(Emphasis added.)
Taxes on income from “commerce or sales ... or transactions of any business carried on for gain or profit” are taxes on the gross receipts of a business. Hence, this definition of corporate income clearly encompassed a tax on the gross receipts of a business, and the rate at which such a tax can be levied was therefore restricted by Amendment No. 25 (as amended by Amendment No. 662). Whether labeled an “occupational” tax or any other name, such *88a tax is, by definition, an income tax. Thus, Nachman and its progeny, see, e.g., Tillman v. City of Homewood, 374 So.2d 271, 272-73 (Ala.1979), erroneously concluded that a tax levied on the gross receipts of a business is not an income tax.

TV. The Montgomery County Occupational Tax

The majority opinion in this case found that the occupational tax was invalid because it was not levied uniformly under § 40-12-4(b), i.e., corporations were not taxed as were individuals:
“ ‘Employees’ and ‘Owners’ are by definition ‘individuals’ who receive employee compensation or owner compensation, and the occupational tax is imposed only upon that compensation. However, the occupational tax is not imposed upon the compensation of a corporation, an association, a partnership, etc.
[[Image here]]
“Because the ordinance does not levy the occupational tax uniformly upon the privilege of every ‘individual, association, estate, trust, partnership, corporation, or other entity of any kind’ that receives compensation for engaging in any business or profession, the [Montgomery County] Commission cannot levy the occupational tax under § 4-12-4.”
863 So.2d 73, 80 (Ala.2003).
In essence, the majority held that the tax base for the proposed occupational tax was too small because it did not impose the tax on corporations. The real problem is that any tax was levied either on individual or corporate income exceeding the tax-rate limitations of Amendments No. 25 and No. 662. Neither individuals nor corporations can be taxed on “income,” as that term is defined by the Legislature under Amendments No. 25 and No. 662, above the rate of five percent for individuals and six and one-half percent for corporations. Amendments No. 25 and No. 662 prohibit any such tax!
Today, all occupational tax ordinances relying on Estes or Nachman that levy a tax on the gross receipts of individual earnings or on gross receipts of a business are “income taxes” under Amendments No. 25 and No. 662 and subsequent income tax legislation, and thus are restricted by the Constitution of Alabama, because the State of Alabama already taxes such income at the maximum rate permitted. See §§ 40-18-2, 40-18-13 to -14.3, Ala.Code 1975 (individual income tax);16 § 40-18-31, Ala.Code 1975 (corporate income tax).17 Therefore, it is error for this Court to rely on Estes or Nachman or them progeny for the proposition that occupational taxes levied on the gross receipts of an individual’s earnings or on the gross receipts of a business are not income taxes. See, e.g., Parker v. Jefferson County, 796 So.2d 1071, 1074 (Ala.2000); Jolly v. City of Birmingham, 55 Ala.App. 603, 607, 318 So.2d 300, 303 (1975); McPheeter v. City of Auburn, 288 Ala. 286, 292, 259 So.2d 833, 837 (1972).
As the majority reminds us, “ ‘Alabama counties are creatures of statute, and thus “can exercise only that authority conferred *89on [them] by [the Legislature].” ’ ” 863 So.2d at 76 (quoting Dillard v. Baldwin County Comm’n, 833 So.2d 11, 16 (Ala.2002), quoting in turn Jefferson County v. Johnson, 333 So.2d 143, 145 (Ala.1976)). Because occupational taxes measured on the gross receipts of businesses and/or individuals’ earnings are income taxes, the rate restrictions set out in Amendments No. 25 and No. 662 apply to those occupational taxes. Income taxes are limited by Amendment No. 25 to a rate of five percent on individuals, and by Amendment No. 662 to six and one-half percent on corporations. Consequently, the Legislature lacks the authority to delegate the power to tax individual income at a rate that in the aggregate exceeds five percent and corporate income at a rate that in the aggregate exceeds six and one-half percent; any such purported delegation is therefore void. The Legislature may not give counties what the people of Alabama have reserved to themselves, i.e., the power to tax income at levels above the rates established in the Alabama Constitution.
The ordinance in this case imposes a 1.5 percent tax on the “compensation” of “any Employee and any Owner who engages in or follows any Trade, Occupation or Profession” in Montgomery County. All “compensation” subject to taxation under the occupational tax is already taxed by the Legislature at the “maximum rate” permitted for income tax. Because the occupational tax in this case is levied on the gross receipts of the earnings of individuals, which are already subject to the state’s income tax at the maximum rate pursuant to Amendment No. 25, the occupational tax in this case is prohibited and unconstitutional.

V. Conclusion

This Court must be vigilant in preserving the constitutional boundaries of the state’s power as drawn by the people of Alabama in its constitution. Even the report of the Alabama Citizens’ Commission on Constitutional Reform submitted on January 16, 2003, supra, clearly recognizes that limitations and restrictions on the type and level of taxation can be changed only by a new constitution or by appropriate amendments to the present one.
“Any new or revised Constitution should delegate the taxing power to the appropriate legislative body and should not contain any details or limitations addressing the substantive tax provisions. With respect to tax provisions that affect all Alabamians, the Legislature should have the legal authority to enact substantive tax laws. With respect to local tax rates and levies, the local governing bodies should have power to enact tax measures.... [T]he rate and exemptions specified in Amendment 25 (Maximum Tax Rate) and Amendment 225 (Deductions for Federal Income Tax Paid) should be removed from the State Constitution’ ... [and] ceilings for ad valorem taxes should be removed from the Constitution.”
ACCCR Report, at 8-9 (emphasis added). While, the ACCCR recommends removing all limitations on the taxing power, the ACCCR, nevertheless, recognizes that the wisdom of, and the power to make, such a decision rests firmly in the hands of the people of Alabama. Should the people wish to give counties and municipalities the power to levy additional taxes on income based on an individual’s earnings or on the “gross receipts” of a business, they have the power and authority to do so. The limitation on “income” taxes under Amendments No. 25 and No. 662 and even the restrictions on “property” taxes under § 214 can be removed from our Constitution by the people as surely as they were instituted by the people. But such power is not within the province of the judiciary. *90As our first President, George Washington, said in his Farewell Address to our Nation on September 17,1796:
“If, in the opinion of the people, the distribution or modification of the constitutional powers be in any particular wrong, let it be corrected by an amendment in the way, which the constitution designates. But let there be no change by usurpation; for, though this, in one instance, may be the instrument of good, it is the customary weapon by which free governments are destroyed.”
George Washington, Farewell Address (September 17, 1796), XII The Writings of George Washington 226 (Jared Sparks, ed. 1838).
Our first President certainly understood the need to be bound by the Constitution. He not only warned of “irregular oppositions to its acknowledged authority,” but also advised that we “resist with care the spirit of innovation upon its principles, however specious the pretexts.” Farewell Address, 223. This Court is likewise bound by the Alabama Constitution, which can be changed only by the designated amendment process, not by judicial innovation or dilution.
This Court in Eliasberg Bros, recognized the acknowledged authority of the Alabama Constitution when it stated that “income” was “property” and that the limitations on property taxation in § 214 of the Constitution forbade such a tax. That Court “resist[ed] ... the spirit of innovation upon [the Constitution’s] principles” when it declared: “The theory of judicial amendment is exceedingly attractive to our minds and in accordance with our natural inclinations, but it leads to quagmires of trouble into which we cannot safely enter.” Eliasberg Bros., 204 Ala. at 500, 86 So. at 62.
Whatever pretext may be proffered for levying an occupational tax on income, no court may disregard constitutional restrictions in favor of those who would circumvent the Alabama Constitution. “We are ... not at liberty to disregard or restrict the plain meaning of the provisions of the [Alabama] Constitution.” McGee v. Brown, 341 So.2d 141, 143 (Ala.1976). Only the people of the State of Alabama, by amending the current constitution or adopting a new one, possess the authority to change the current tax system in this State.
This Court reached the proper result in this ease by holding the occupational tax levied by the Montgomery County Board of Education invalid. However, this Court should have overruled Estes and based its decision on the Alabama Constitution and on Amendment No. 25. In the future, this Court should declare any occupational tax levied on income of individuals or businesses exceeding the levels authorized by Amendments No. 25 and No. 662 to be a violation of the Alabama Constitution of 1901.

. Black’s Law Dictionary defines an excise tax as: "A tax imposed on the manufacture, sale, or use of goods (such as a cigarette tax), or on an occupation or activity (such as a license tax or an attorney occupation fee),” Black’s Law Dictionary 585 (7th ed. 1999).


. Black's Law Dictionary defines an ad valo-rem tax as “[a] tax imposed on the value of something (esp. real property).” Black’s Law Dictionary 1469 (7th ed.1999). The amendment also provided certain income tax exemptions.


. Today, the Legislature continues to define income broadly. See § 40-18-2, 40-18-13 to-14.3, Ala.Code 1975.


. Mobile Battle House v. City of Mobile, 262 Ala. 270, 78 So.2d 642 (1955); Sanford Serv. Co. v. City of Andalusia, 256 Ala. 507, 55 So.2d 856 (1951); Nachman v. State Tax Comm’n, 233 Ala. 628, 173 So. 25 (1937); and Town of Guntersville v. Wright, 223 Ala. 349, 135 So. 634 (1931).


. Not coincidentally, Eliasberg Bros, cited Lott for the same distinction regarding individual taxation on income.


. The current version of this section appears at § 40-18-34, Ala.Code 1975, "Gross Income of Corporations Defined.”


.The current version of this section appears at § 40-18-14, Ala.Code 1975; § 40-18-14 uses verbatim the language quoted from Title 51, § 384, Ala.Code 1940.


. The state levies an income tax at a rate of five percent on income in excess of $3,000 for those whose filing status is single, head of family, or married filing separate returns; it levies a five percent tax on income in excess of $6,000 for those whose filing status is married and filing jointly. § 40-18-5, Ala.Code 1975. Therefore, the Montgomery County occupational tax, which levies an additional 1.5 percent tax on ''compensation,” creates an aggregate tax rate on individual income that exceeds the constitutionally permitted rate of 5 percent.


. The maximum tax rate on corporate income is "six and one-half percent.” § 40-18-31, Ala.Code 1975.